Motion Granted; Petition for Writ of               Mandamus       Dismissed    and
Memorandum Opinion filed October 4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00590-CR



                      IN RE AMIR BEN-DAVID, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               174th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1778955

                         MEMORANDUM OPINION

      Relator Amir Ben-David filed a pro se petition and supplemental petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition and supplemental petition, relator asks this Court to
compel the Honorable Hazel Jones, presiding judge of the 174th District Court of
Harris County, to act on various pretrial motions that he filed pro se in cause
number No. 1778955.
      On September 23, 2022, the State filed a response to relator’s petition and
supplemental petition for writ of mandamus, informing our Court that on
September 22, 2022, relator entered an agreed guilty plea and was convicted of a
lesser offense in cause number 1778955. A certified copy of relator’s judgment of
conviction is attached as exhibit B to the State’s response. During the plea, the
State asserts that relator was represented by appointed counsel, Steven Greenlee.
A certified copy of the trial court’s order appointing Lee as relator’s counsel and a
certified copy of Lee’s attorney fees expense claim form for the representation of
relator are attached as exhibits C and D to the State’s response.
      On September 26, 2022, the Court received relator’s pro se motion to
dismiss his petitions for writ of mandamus wherein he also advised that the
petitions are moot.
      Relator’s agreed guilty plea resolves the issues raised in relator’s mandamus
proceeding. See In re Howard, No. 14-22-00051-CR, 2022 WL 1010465, at *1
(Tex. App.—Houston [14th Dist.] Apr. 5, 2022, orig. proceeding) (per curiam)
(mem. op.) (dismissing mandamus as moot after relator pleaded guilty); see also In
re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (dismissing mandamus
on the ground that the relief sought had become moot). Because relator’s guilty
plea and conviction while represented by counsel eliminated the need for a ruling
on the pretrial motions, relator’s request for relief in this original proceeding has
been rendered moot.
      Accordingly, we grant relator’s motion to dismiss. We dismiss relator’s
petition and supplemental petition for writ of mandamus as moot.


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App

                                          2